Duckworth, Chief Justice.
This case was transferred to this court by the Court of Appeals because the complaint was allegedly seeking equitable relief which is within the exclusive jurisdiction of the Supreme Court for review on appeal. A report of the transfer may be found in Consolidated, Credit Corp. of Dalton v. Short, 117 Ga. App. 574 (161 SE2d 448). Under the new Civil Practice Act of 1966, as amended (Ga. L. 1966, pp. 609, 619; 1967, pp. 226, 230; Code Ann. § 81A-108, CPA § 8a) a short, plain statement of the claim and “a demand for judgment” for the relief petitioner seeks is all that is necessary to be filed in court. Here the petitioner alleges the defendant injured and harmed her by harrassing her in seeking to collect a debt she alleges for stated reasons she does not owe, and while she does not “demand” she does ask for relief in that the court “grant to her its most gracious writ of injunction” and for nominal and punitive damages. Accordingly, we find no error in denying the motion to dismiss the complaint for failing to set out a claim for the relief sought.

Judgment affirmed.


All the Justices concur.